Gaulsh v Diefenbach PLLC (2018 NY Slip Op 04682)





Gaulsh v Diefenbach PLLC


2018 NY Slip Op 04682


Decided on June 26, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 26, 2018

Renwick, J.P., Gische, Kapnick, Gesmer, Kern, JJ.


6989N 654346/15

[*1] Sune Gaulsh, Plaintiff-Appellant,
vDiefenbach PLLC, Defendant-Respondent.


Sune Gaulsh, appellant pro se.
Diefenbach PLLC, New York (Gordon Price Diefenbach of counsel), for respondent.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered on or about March 13, 2017, which, to the extent appealed from, denied plaintiff's motion for a default judgment, unanimously reversed, on the law, without costs, the motion granted, and the matter remanded for an assessment of damages.
Plaintiff established its entitlement to a default judgment against defendant, and defendant failed to offer either a reasonable excuse for its failure to answer the complaint or a meritorious defense to the action.
Defendant failed to even attempt to offer a reasonable excuse nor could it, given that the record demonstrates the default was willful and deliberate. Further, the only purported defense provided by defendant was the submission of the arbitration award, which was a nullity and inadmissible (Rules of Chief Admin of Cts [22 NYCRR] § 137.8[c]; see Landa v Dratch, 45 AD3d 646, 647-648 [2d Dept 2007]), and which contained no facts of the underlying contested issues.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 26, 2018
CLERK